         Case 2:98-cr-00587-JHS Document 964 Filed 10/09/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

        v.
                                                             CRIMINAL ACTION
 LAZARA ORDAZ,                                               NO. 98-587

                        Defendant.


                                          ORDER

       AND NOW, this 9th day of October 2020, upon consideration of Defendant’s Motion for

Compassionate Release (Doc. No. 955), the Government’s Response in Opposition (Doc. Nos.

959, 960), and in accordance with the Opinion of the Court issued this day, it is ORDERED that

Defendant’s Motion (Doc. No. 955) is DENIED.

                                                  BY THE COURT:



                                                  /s/ Joel H. Slomsky
                                                  JOEL H. SLOMSKY, J.




                                              1
